UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

!KIDA SEARCY,
                                              18cv8488 (JGK)
                     Plaintiff,
                                             MEMORANDUM OPINION AND
          - against -                        ORDER

THE CITY OF NEW YORK et al.,
                                                  II ''I""',,
                                                     ;.,. :.
                                                                           1•1'.
                                                               • I;) .JL 1 '



                     Defendants.
                                                  "~ ·nnc: F 11~- '"'
                                                  \I -- _..       ,    I   _,,. • ·,


                                                  i!ELf.C'.:~C'                 J1r.t' " ' 1 r_   ~·
                                                   '
                                                  .'DCC:.':                                            '·
JOHN G. KOELTL, District Judge:
                                                  !i~_:~:c~ ,"!~~u~ ~-/j_(i)O_oi'f
     On October 30, 2018, the plaintiff obta:Li1-ed             a     certJ:fI'cate-or -

default against defendant Isidore Garcia.     By letter dated

November 7, 2018, defendant Garci11 requested that the Court vacate

the certificate of default and grant an extension of time to file

an answer to the complaint.     Defe11dant Garcia advises that he

believed that his union was going to provide counsel to represent

him in this action, and only rece11tly discovered that such

representation will not be providEld.    Defendant Garcia will now be

proceeding pro se.

     u[A]s a general rule a distr:.ct court should grant a default

judgment sparingly and grant leav1: to set aside the entry of

default freely when the defaulting party is appearing pro se."

Enron Oil Corp. v. Diakuhara, 10 l'.3d 90,   96    (2d Cir. 1993).

Therefore, the certificate of defc1ult is vacated,                    (Dkt. No. 13),

and the motion for default judgment is denied,             (Dkt. No. 21).
     Defendant Garcia's request for an extension of time to answer

the complaint is granted.   The defendant may answer the complaint

by January 13, 2019.

SO ORDERED.

Dated:    New York, New York
          December 13, 2018

                                     (~bf~




                                 2
